Case: 3:19-cv-00649-slc Document #: 8 Filed: 08/20/19 Page 1 of 3

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WISCONSIN

 

JOHN K. MACIVER INSTITUTE
FOR PUBLIC POLICY and

WILLIAM OSMULSKEI, No. 3:19-cv-00649-SLC
Plaintiffs,

Vv.

TONY EVERS, in his official
capacity as Governor of the State of
Wisconsin,

|
|
|
|
|
|
|
|
|
|
|
|

Defendant.

 

AFFIDAVIT OF WILLIAM (BILL) OSMULSKI

1. I am the news director for the Maclver Institute. I am a member of the
Society of Professional Journalists, Madison Chapter.

2. I previously worked in television news in Milwaukee (2002-2005, CBS-58,
sports editor), Eau Claire (2005-2008, ABC-18, general assignment
reporter), and Madison (2008-2009, ABC-27, Rock County bureau chief).

3. While a television news reporter, I won Wisconsin Broadcasters Association
awards in 2004 (first place for sports reporting, major market television) and
in 2008 (second place for hard news/investigative reporting, small market

television). While at the Maclver Institute, I was part of the team that won
Case: 3:19-cv-00649-slc Document #: 8 Filed: 08/20/19 Page 2 of 3

Bronze in the Milwaukee Press Club’s excellence in journalism awards for
“Best Long Hard Feature Story” (2018).

. I currently produce a weekly public-affairs program for WVCY-TV 30 in
Milwaukee.

. When Governor Evers took office, I asked the Governor’s press staff to
include myself and my MaclIver News Service colleagues on any
distributions lists they maintained for the news media. I never received any
media advisories in response to this request.

. When the Governor’s Office held a press briefing on February 28, 2019, in
advance of the Governor’s budget announcement, I did not receive prior
notification of the briefing from the Governor’s press staff.

. Maclver did hear about it from other members of the press corps, and
pursuant to our colleagues’ suggestion, myself and Matt Kittle, then our
investigative reporter, emailed the Governor’s press office to RSVP for the
briefing. We received no response to our RSVP.

. When we went to the Governor’s Office suite where the briefing was to be
held, we were stopped by staff and told we were not on the RSVP list.

. When we asked whom we could speak to in order to be included, we were

told that Melissa Baldauff, the Governor’s communications director, was the
Case: 3:19-cv-00649-slc Document #: 8 Filed: 08/20/19 Page 3 of 3

responsible staff person but that she was not available at that time, and that
we should follow up with her directly for access to future briefings

10.We were not permitted into the February 28, 2019, budget briefing.

11.We subsequently contacted Baldauff but never received a response.

12.1 have never been ejected from a press conference with Governor Evers or
any other public official, and I am not aware of any of my Maclver
colleagues who have ever been ejected from a press conference for being

rude or disrespectful.

Pursuant to 28 U.S. Code § 1746, I declare under penalty of perjury that the

foregoing is true and correct. Executed on August , 2019.

ia

Willidm (Bill) Osmulski, A ffiant
